Sweedler, J.
This is an action brought by the plaintiffs, who are the attorneys for the defendant’s wife, to recover compensation for services rendered by them as such attorneys in moving to punish the defendant for contempt of court for failing to pay alimony, and for opposing motion to reduce alimony. The services rendered by the plaintiffs were subsequent to the entry of a judgment and decree separating the defendant from his wife. The decree of separation fixed the amount of alimony to be paid.
I am of the opinion that plaintiffs cannot recover for the services above mentioned. Alimony, when awarded, settles the amount of the husband’s obligation for support. (Crittenden v. Schermerhorn, 39 Mich. 661; Hare v. Gibson, 32 Ohio St. 33; Turner v. Woolworth, 221 N. Y. 425.) It is, indeed, unfortunate that the wife was obliged to resist an application made by the husband for the reduction of alimony, and to move to punish him for the failure to comply with the order of the Supreme Court. Nevertheless, she is in the very same position that she would have been had a total stranger brought about a situation requiring legal services.
Judgment is directed in favor of the defendant and against the plaintiffs.